Title: To John Adams from Jean Luzac, 14 November 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leide 14. Nov. 1780
      
      J’ai été bien fâché d’avoir vu trainer si longtems l’impression de la Brochure en question, d’abord par le refus du Libraire, auquel je m’étois d’abord adressé, et sur lequel j’avois compte, ensuite par les lenteurs continuelles de l’Imprimeur. Là voilà enfin achevée: J’ai l’honneur de vous en envoyer ci-joint deux Exemplaires: J’en ai demandé une douzaine gratis pour votre usage, et je vous en expédierai encore dix par la Barque Marchande. Si vous en souhaitez davantage, aïez la bonté de me le mander.
      Oserois-je vous prier de présenter mes très-humbles respects à Mr. Searle et par occasion aussi à Mr. Dumas, ainsi que d’être persuadé de tous les sentimens, avec lesquels j’ai l’honneur d’être Monsieur, de Votre Excellence, Le très-humble et très-obéissant serviteur,
      
       J: Luzac
      
     